internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-115898-99 date date re distributing controlled controlled controlled partnership date a date b date c a b c d e f g plr-115898-99 h business l business m business n state x dear this letter is in reply to a letter from your authorized representatives dated date requesting rulings on a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is summarized below distributing a closely held state x corporation is an accrual basis calendar_year taxpayer at the time of the proposed transaction described below distributing’s assets will consist solely of the stock of controlled controlled and controlled on date a distributing elected to be treated as a small_business_corporation s_corporation under sec_1362 of the internal_revenue_code also effective on date a distributing controlled controlled and controlled ceased filing consolidated federal_income_tax returns three related individuals d e and f and their families own all of the stock of distributing distributing has issued and outstanding approximately shares of class a voting common_stock and big_number shares of class b non voting common_stock which are held in the following proportions shareholder percentage class a class b a b c d e plr-115898-99 f g h there are no distributing security holders controlled a state x corporation is an accrual basis calendar_year taxpayer controlled has one class of common_stock outstanding all of which is owned by distributing controlled is directly engaged in business l on date b distributing elected to treat controlled as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the code controlled a state x corporation is an accrual basis calendar_year taxpayer controlled has one class of common_stock outstanding all of which was owned by controlled prior to date b controlled is directly engaged in business m on date b distributing elected to treat controlled as a qsub also on date b controlled distributed the stock of controlled to distributing pursuant to state x law controlled a state x corporation is an accrual basis calendar_year taxpayer controlled has one class of common_stock outstanding all of which is owned by distributing as described below controlled has been directly engaged in business n since date b on date b distributing elected to treat controlled as a qsub partnership is a state x limited_partnership engaged in business n prior to date b controlled was a general_partner of partnership with an approximately percent general_partnership interest on date b partnership distributed a portion of its business n assets to controlled no money was distributed by partnership in this distribution financial information has been received which indicates that controlled controlled and controlled through its partnership business n assets have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years over time each of the three families has become interested in one of the three businesses of distributing conflicts in operating the businesses have developed among the three families creating three adverse shareholder groups lawsuits have been threatened with regard to the management of the distributing group in order to resolve conflicts among the management of controlled controlled and controlled and enhance the operations of each business distributing proposes the following transaction portions of which have already been completed plr-115898-99 i ii on date c distributing transferred certain real_estate_assets to controlled which controlled uses in business l also on date c distributing transferred certain real_estate_assets to controlled distributing will distribute all of the shares of controlled to f and h in exchange for their distributing shares distribution iii distributing will distribute all of the shares of controlled to a b c and d in exchange for their distributing shares distribution iv distributing will distribute all of the shares of controlled to e and g in exchange for their distributing shares distribution v distributing will dissolve pursuant to state x law there will be no continuing transactions or intercorporate debts between the controlled corporations after the distributions the following representations have been made in connection with distribution a1 distributing and controlled will each pay their own expenses if any incurred in connection with the proposed transaction b1 the fair_market_value of the controlled stock to be received by f and h will be approximately equal to the value of the distributing stock surrendered by f and h in the exchange c1 no part of the consideration to be distributed by distributing will be received by a shareholder in any capacity other than that of a shareholder of distributing d1 the five years of financial information submitted on behalf of controlled is representative of such corporation’s present operations and with regard to such corporation there have been no significant operational changes since the date of the last financial statements submitted e1 following the proposed transaction controlled will continue the active_conduct of its business independently and with its separate employees plr-115898-99 f1 g1 the distribution of the stock of controlled is carried out for the following corporate business_purpose to separate the management of each controlled_corporation among the shareholders of distributing to resolve systemic management problems the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except for the exchange of distributing shares described above in step ii h1 there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction except for the liquidation of distributing described in step v above i1 j1 k1 l1 there is no plan or intention to liquidate controlled to merge or combine controlled with any other corporation or to sell or dispose_of any of the assets of controlled except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property if any including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property m1 distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction plr-115898-99 n1 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled no intercorporate debt will exist between any of the controlled corporations at the time of or subsequent to the distribution of controlled o1 payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length p1 no two parties to the transaction are investment companies as defined in sec_368 and iv q1 distribution is not part of a plan or series of related transactions within the meaning of sec_355 including investments in distributing or controlled pursuant to which one or more persons will acquire except as allowed by sec_355 directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r1 the gross assets of controlled used in business l have a fair_market_value in excess of percent of controlled 1's gross assets and after distribution the gross assets of controlled used in business l will have a fair_market_value in excess of percent of controlled 1's gross assets sec_1 distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of controlled the following representations have been made in connection with distribution a2 distributing and controlled will each pay their own expenses if any incurred in connection with the proposed transaction b2 the fair_market_value of the controlled stock to be received by a b c and d will be approximately equal to the value of the distributing stock surrendered by a b c and d in the exchange plr-115898-99 c2 no part of the consideration to be distributed by distributing will be received by a shareholder in any capacity other than that of a shareholder of distributing d2 the five years of financial information submitted on behalf of controlled is representative of such corporation’s present operations and with regard to such corporation there have been no significant operational changes since the date of the last financial statements submitted e2 following the proposed transaction controlled will continue the active_conduct of its business independently and with its separate employees f2 g2 the distribution of the stock of controlled is carried out for the following corporate business_purpose to separate the management of each controlled_corporation among the shareholders of distributing to resolve systemic management problems the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except for the exchange of distributing shares described above in step iii h2 there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction except for the liquidation of distributing described in step v above i2 j2 there is no plan or intention to liquidate controlled to merge or combine controlled with any other corporation or to sell or dispose_of any of the assets of controlled except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject k2 the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary plr-115898-99 course of business and are associated with the assets being transferred l2 the income_tax_liability for the taxable_year in which investment_credit_property if any including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property m2 distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n2 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled no intercorporate debt will exist between any of the controlled corporations at the time of or subsequent to the distribution of controlled o2 payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms' length p2 no two parties to the transaction are investment companies as defined in sec_368 and iv q2 distribution is not part of a plan or series of related transactions within the meaning of sec_355 including investments in distributing or controlled pursuant to which one or more persons will acquire except as allowed by sec_355 directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r2 the gross assets of controlled used in business m have a fair_market_value in excess of percent of controlled 2's gross assets and after distribution the gross assets of controlled used in business m will have a fair_market_value in excess of percent of controlled 2's gross assets sec_2 distributing is an s_corporation within the meaning of sec_1361 plr-115898-99 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of controlled the following representations have been made in connection with distribution a3 distributing and controlled will each pay their own expenses if any incurred in connection with the proposed transaction b3 the fair_market_value of the controlled stock to be received by e and g will be approximately equal to the value of the distributing stock surrendered by e and g in the exchange c3 no part of the consideration to be distributed by distributing will be received by a shareholder in any capacity other than that of a shareholder of distributing d3 the five years of financial information submitted on behalf of controlled is representative of such corporation's present operations and with regard to such corporation there have been no significant operational changes since the date of the last financial statements submitted e3 following the proposed transaction controlled will continue the active_conduct of its business independently and with its separate employees f3 g3 the distribution of the stock of controlled is carried out for the following corporate business_purpose to separate the management of each controlled_corporation among the shareholders of distributing to resolve systemic management problems the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except for the exchange of distributing shares described above in step iv h3 there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction except for the liquidation plr-115898-99 of distributing described in step v above i3 j3 k3 l3 there is no plan or intention to liquidate controlled to merge or combine controlled with any other corporation or to sell or dispose_of any of the assets of controlled except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property if any including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property m3 distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n3 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled no intercorporate debt will exist between any of the controlled corporations at the time of or subsequent to the distribution of controlled o3 payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms' length p3 no two parties to the transaction are investment companies as defined in sec_368 and iv q3 distribution is not part of a plan or series of related transactions within the meaning of sec_355 including investments in plr-115898-99 distributing or controlled pursuant to which one or more persons will acquire except as allowed by sec_355 directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r3 the gross assets of controlled used in business n have a fair_market_value in excess of percent of controlled 3's gross assets and after distribution the gross assets of controlled used in business n will have a fair_market_value in excess of percent of controlled 3's gross assets sec_3 distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of controlled based solely on the information submitted and the representations set forth above it is held as follows for federal_income_tax purposes with respect to distribution the transfer of assets by distributing to controlled as described above in step i plus the assumption by controlled of any liabilities associated with the transferred assets in deemed exchange for additional controlled stock followed by the distribution of the controlled stock as described above in step ii will qualify as a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in deemed exchange for additional controlled stock sec_361 and sec_357 no gain_or_loss will be recognized to controlled upon the receipt of distributing's assets in deemed exchange for controlled stock sec_1032 the basis of the distributing assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before such transfer sec_362 the holding_period of the distributing assets received by controlled will plr-115898-99 include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of distributing's shareholders upon the receipt of controlled stock sec_355 the holding_period of the controlled stock received by each distributing shareholder will in each instance include the holding_period of the distributing stock with respect to which the distribution was made provided that such distributing stock is held as a capital_asset on the date of distribution sec_1223 the basis of the controlled stock in the hands of f and h will in each instance be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations based solely on the information submitted and the representations set forth above it is held as follows for federal_income_tax purposes with respect to distribution the transfer of assets by distributing to controlled as described above in step i plus the assumption by controlled of any liabilities associated with the transferred assets in deemed exchange for additional controlled stock followed by the distribution of the controlled stock as described above in step iii will qualify as a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in deemed exchange for additional controlled stock sec_361 and sec_357 no gain_or_loss will be recognized to controlled upon the receipt of distributing's assets in deemed exchange for controlled stock sec_1032 plr-115898-99 the basis of the distributing assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before such transfer sec_362 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of distributing's shareholders upon the receipt of controlled stock sec_355 the holding_period of the controlled stock received by each distributing shareholder will in each instance include the holding_period of the distributing stock with respect to which the distribution was made provided that such distributing stock is held as a capital_asset on the date of distribution sec_1223 the basis of the controlled stock in the hands of a b c and d will in each instance be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations based solely on the information submitted and the representations set forth above it is held as follows for federal_income_tax purposes with respect to distribution no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock no gain_or_loss will be recognized to and no amount will be included in the income of distributing's shareholders upon the receipt of controlled stock sec_355 the holding_period of the controlled stock received by each distributing shareholder will in each instance include the holding_period of the distributing stock with respect to which the distribution was made provided that such distributing stock is held as a capital_asset on the date plr-115898-99 of distribution sec_1223 the basis of the controlled stock in the hands of e and g will in each instance be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 based solely on the information submitted and the representations set forth above it is held as follows for federal_income_tax purposes with respect to the distribution of business n assets by partnership to controlled no gain_or_loss will be recognized to controlled on the receipt of the business n assets sec_731 the basis of the distributed business n assets in the hands of controlled after the distribution shall be the same as the adjusted_basis of the assets to partnership immediately before the distribution sec_732 no gain_or_loss will be recognized to partnership on the distribution of business n assets sec_731 no opinion is expressed about the tax treatment of the transaction under other provisions of the internal_revenue_code or the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings furthermore no opinion is expressed as to the federal_income_tax consequences of the qsub elections for controlled controlled and controlled temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 date however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling letter has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter_ruling is consummated plr-115898-99 in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by christopher schoen assistant to the chief branch
